Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0117470 issued to James Welsh et al (hereinafter referred to as Welsh).
As to claim 1, Welsh discloses configuring a set of filters with one or more filter criteria (keyword, location, domain instance, etc. filters are set within the user interface, see Para. 0047 and 0055); 
(receiving and using the filters, see Para. 0055); 
receiving a request for a personalization result from one of a plurality of third-party systems (user set request based on query and filters, see Para. 0047, 0055 - 0056, 0058 and 0064 – 0065, and user connect and send requests via user device (i.e. third party systems) via a web portal, see Para. 0002 and 0021); 
generating the personalization result (determining results based on user query and set filters, see Para. 0055 – 0056, 0058 and 0064 - 0065); 
transmitting the personalization result to a rule component of the personalization system and evaluating a compliance of the personalization result with result set criteria (confidence level is assigned to results, and only results of particular confidence level or higher are received by the user, see Para. 0048 and 0056 - 0059); 
based on a determination that the personalization result satisfies the result set criteria, returning the personalization result in an output as a final personalization result (only results of particular confidence level or higher are received by the user, see Para. 0056).

As to claim 2, Welsh discloses wherein the operations further comprise determining whether any non-mandatory filter criteria remain active in response to a determination that the personalization result does not satisfy the result set criteria (setting a filter to an exclusion criteria, when given lower priority level 0, see Para. 0059, and lower priority levels are given lower confidence scores, see Para. 0056).

(setting a filter to an exclusion criteria, when given lower priority level 0, see Para. 0059, and lower priority levels are given lower confidence scores, see Para. 0056, and removing lower priority instances with a confidence measure below a threshold from results list, see Claim 2 and Para. 0056).

As to claim 4, Welsh discloses wherein the operations further comprise, based on a determination that non-mandatory filter criteria are not active, returning the personalization result in an output as a final personalization result (setting a filter to an exclusion criteria, when given lower priority level 0, see Para. 0059, and lower priority levels are given lower confidence scores, see Para. 0056, and removing lower priority instances with a confidence measure below a threshold from results list, see Claim 2 and Para. 0056).

As to claim 5, Welsh discloses wherein the operations further comprise relaxing the result set criteria based on an undersized personalization result (questions (filters) are coordinated for expanding pool of results until the optimal set of results is presented, see Para. 0027).



(questions (filters) are coordinated for expanding pool of results until the optimal set of results is presented, see Para. 0027).

Claims 7 – 12 are rejected using similar rationale to the rejections 1 – 6 above.
Claims 13 – 18 are rejected using similar rationale to the rejections of 1 – 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164